Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03189 Name of Fund: BlackRock Summit Cash Reserves Fund of BlackRock Financial Institutions Series Trust Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Summit Cash Reserves Fund of BlackRock Financial Institutions Series Trust, 800 Scudders Mill Road, Plainsboro, NJ 08536. Mailing address: P.O. Box 9011, Princeton, NJ 08543- Registrants telephone number, including area code: (800) 441-7762 Date of fiscal year end: 05/31/2009 Date of reporting period: 02/28/2009 Item 1  Schedule of Investments BlackRock Summit Cash Reserves Fund of BlackRock Financial Institutions Series Trust Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par Issue Value Certificates of Deposit - 3.9% Bank of America, NA, 2.45%, 5/19/09 $ 500 $ 500,000 Chase Bank USA, NA, 0.40%, 3/30/09 Chase Bank USA, NA, 0.52%, 7/15/09 Citibank, NA, 1.50%, 3/17/09 State Street Bank & Trust Co., 0.94%, 5/12/09 U.S. Bank, NA, 0.50%, 4/23/09 Total Certificates of Deposit Certificates of Deposit - Yankee (a) - 27.7% BNP Paribas, NY, 2.08%, 3/05/09 BNP Paribas, NY, 0.83%, 4/06/09 BNP Paribas, NY, 1.02%, 5/26/09 BNP Paribas, NY, 0.87%, 6/02/09 BNP Paribas, NY, 2.29%, 6/08/09 Banco Bilbao Vizcaya Argentaria SA, NY, 1.94%, 3/12/09 Banco Bilbao Vizcaya Argentaria SA, NY, 1.37%, 3/17/09 Banco Bilbao Vizcaya Argentaria SA, NY, 2.71%, 4/14/09 Banco Bilbao Vizcaya Argentaria SA, NY, 0.81%, 4/29/09 Banco Bilbao Vizcaya Argentaria SA, NY, 1.16%, 8/03/09 Barclays Bank Plc, NY, 0.95%, 4/14/09 Barclays Bank Plc, NY, 0.93%, 4/23/09 DnB NOR Bank ASA, 2.30%, 3/09/09 DnB NOR Bank ASA, 2.32%, 3/09/09 Intesa SanPaolo SpA, NY, 1.85%, 3/10/09 Intesa SanPaolo SpA, NY, 1.45%, 3/11/09 Lloyds TSB Bank Plc, 2.08%, 3/05/09 Lloyds TSB Bank Plc, 1.48%, 7/13/09 Rabobank Nederland NV, NY, 0.85%, 8/03/09 Royal Bank of Scotland Group Plc, NY, 3.14%, 3/09/09 Royal Bank of Scotland Group Plc, NY, 1.35%, 3/31/09 SanPaolo IMI SpA, NY, 3.24%, 3/03/09 SanPaolo IMI SpA, NY, 0.90%, 5/13/09 Societe Generale, NY, 1.96%, 3/05/09 Societe Generale, NY, 1.50%, 3/11/09 Societe Generale, NY, 0.95%, 5/14/09 Svenska Handelsbanken, NY, 2.11%, 3/11/09 Svenska Handelsbanken, NY, 0.79%, 5/04/09 Toronto-Dominion Bank, NY, 2.50%, 6/09/09 Toronto-Dominion Bank, NY, 2.42%, 6/11/09 UBS AG, Stamford, 1.70%, 3/18/09 Total Certificates of Deposit - Yankee Commercial Paper (b) - 46.2% Atlantis One Funding Corp., 0.70%, 3/16/09 Atlantis One Funding Corp., 0.45%, 3/17/09 Atlantis One Funding Corp., 0.75%, 5/05/09 Bank of America Corp., 2.96%, 3/12/09 Barton Capital Corp., 0.70%, 5/11/09 1 BlackRock Summit Cash Reserves Fund of BlackRock Financial Institutions Series Trust Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par Issue Value CAFCO, LLC, 0.87%, 3/09/09 $ 800 $ 799,865 CAFCO, LLC, 0.80%, 4/23/09 CHARTA, LLC, 0.87%, 4/06/09 CRC Funding, LLC, 0.90%, 5/15/09 Cancara Asset Securitization LLC, 0.65%, 3/13/09 Ciesco, LLC, 0.98%, 5/14/09 DANSKE Corp., 1.75%, 3/16/09 DANSKE Corp., 0.90%, 3/30/09 DANSKE Corp., 0.82%, 4/14/09 DnB NOR Bank ASA, 1.27%, 4/06/09 DnB NOR Bank ASA, 1%, 5/22/09 Enterprise Funding Co. LLC, 0.45%, 3/17/09 Erasmus Capital Corp., 0.85%, 3/11/09 Erasmus Capital Corp., 0.80%, 3/19/09 Erasmus Capital Corp., 0.82%, 4/16/09 Fairway Finance Co., LLC, 0.75%, 3/06/09 Galleon Capital LLC, 0.55% - 1.08%, 3/02/09 Gemini Securitization Corp., 0.65%, 3/10/09 Govco LLC, 0.85%, 5/07/09 ING America Insurance Holdings, Inc., 0.85%, 4/16/09 ING (U.S.) Funding LLC, 1.30%, 4/07/09 Kitty Hawk Funding Corp., 0.50%, 3/02/09 Kitty Hawk Funding Corp., 0.65%, 4/27/09 Lloyds TSB Bank Plc, 1%, 4/14/09 Nieuw Amsterdam Receivables Corp., 2.60%, 3/11/09 Nieuw Amsterdam Receivables Corp., 0.80%, 4/06/09 Ranger Funding Co. LLC, 0.70%, 5/08/09 SanPaolo IMI U.S. Financial Co., 1.30%, 3/16/09 Santander Central Hispano Finance (Delaware), Inc., 1.65%, 8/03/09 Societe Generale North America, Inc., 1.02%, 5/12/09 Solitaire Funding LLC, 0.63%, 3/12/09 Solitaire Funding LLC, 0.65%, 3/25/09 Tempo Finance Corp., 0.80%, 3/10/09 Tempo Finance Corp., 0.80%, 3/20/09 Thunder Bay Funding LLC, 0.92%, 3/03/09 UBS Finance (Delaware), LLC, 1.20%, 4/15/09 UBS Finance (Delaware), LLC, 1.30%, 4/30/09 Victory Receivables Corp., 0.75%, 5/05/09 Yorktown Capital, LLC, 0.45%, 3/09/09 Total Commercial Paper Corporate Notes (c) - 2.4% Bank of Montreal, Chicago, 0.945%, 10/05/09 (d) HSBC USA Inc., 1.56%, 10/15/09 ING Bank, NV, 1.569%, 8/24/09 (d) ING USA Global Funding Trust VI, 2.029%, 9/18/09 Lloyds TSB Bank Plc, 1.541%, 8/07/09 (d) Nordea Bank AB, 1.509%, 10/23/09 2 BlackRock Summit Cash Reserves Fund of BlackRock Financial Institutions Series Trust Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par Issue Value U.S. Bank, NA, 1.349%, 8/24/09 $ 250 $ 248,359 Wachovia Bank, NA, 1.825%, 8/04/09 Wells Fargo & Co., 1.668%, 9/23/09 Total Corporate Notes US Government Agency & Instrumentality Obligations - 15.2% Fannie Mae Discount Notes, 2.00%, 5/14/09 (b) Fannie Mae Discount Notes, 1.22%, 5/15/09 (b) Fannie Mae Discount Notes, 1.30%, 6/22/09 (b) Fannie Mae Discount Notes, 0.57%, 8/19/09 (b) Fannie Mae Discount Notes, 0.60%, 9/08/09 (b) Fannie Mae Discount Notes, 0.61%, 9/09/09 (b) Fannie Mae Variable Rate Notes, 1.184%, 8/05/10 (c) Federal Home Loan Bank Discount Notes, 0.56%, 8/05/09 (b) Federal Home Loan Bank Discount Notes, 0.58%, 8/17/09 (b) Federal Home Loan Bank Discount Notes, 0.60%, 8/21/09 (b) Federal Home Loan Bank Variable Rate Notes, 1.345%, 3/20/09 (c) Federal Home Loan Bank Variable Rate Notes, 0.378%, 8/13/09 (c) Federal Home Loan Bank Variable Rate Notes, 0.36%, 8/14/09 (c) Federal Home Loan Bank Variable Rate Notes, 0.78%, 2/05/10 (c) Federal Home Loan Bank Variable Rate Notes, 0.865%, 2/26/10 (c) Federal Home Loan Bank Variable Rate Notes, 1.248%, 7/09/10 (c) Freddie Mac Discount Notes, 0.52%, 7/20/09 (b) Freddie Mac Discount Notes, 0.58%, 8/17/09 (b) Freddie Mac Discount Notes, 0.59%, 8/24/09 (b) Freddie Mac Variable Rate Notes, 1.06%, 7/14/10 (c) Freddie Mac Variable Rate Notes, 1.229%, 8/24/10 (c) Freddie Mac Variable Rate Notes, 0.339%, 9/28/09 (c) Freddie Mac Variable Rate Notes, 1.244%, 9/03/10 (c) Total US Government Agency & Instrumentality Obligations US Government Obligations (b) - 5.5% US Treasury Bills, 0.30%, 5/15/09 US Treasury Bills, 0.33%, 5/21/09 US Treasury Bills, 0.30%, 5/28/09 US Treasury Bills, 0.33%, 6/04/09 US Treasury Bills, 0.39%, 8/06/09 US Treasury Bills, 0.45%, 8/13/09 US Treasury Bills, 0.49%, 8/27/09 Total US Government Obligations Total Investments (Cost - $134,189,086*) - 100.9% Liabilities in Excess of Other Assets - (0.9)% Net Assets - 100.0% $ 132,535,728 * Cost for federal income tax purposes. (a) Issuer is a branch of foreign domiciled bank. (b) The interest rates shown reflect discount rates paid at time of purchase. (c) Variable rate security. Rate is as of report date. (d) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. 3 BlackRock Summit Cash Reserves Fund of BlackRock Financial Institutions Series Trust Schedule of Investments February 28, 2009 (Unaudited)  Effective June 1, 2008, the Fund adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Fund's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent financial statements as contained in its semi-annual report. The following table summarizes the inputs used as of February 28, 2009 in determining the fair valuation of the Fund's investments: Valuation Investments in Inputs Securities Assets Level 1 - Level 2 $ 134,189,086 Level 3 - Total $ 134,189,086 4 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 15(d)-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Summit Cash Reserves Fund of BlackRock Financial Institutions Series Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Summit Cash Reserves Fund of BlackRock Financial Institutions Series Trust Date: April 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Summit Cash Reserves Fund of BlackRock Financial Institutions Series Trust Date: April 22, 2009 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Summit Cash Reserves Fund of BlackRock Financial Institutions Series Trust Date: April 22, 2009
